SAYRE, P. J.:
Epitomized Opinion
Hajek gave to Feyses a promisory note for $1900 and at another time received from Feyses a promi-sory note for $115. Feyses brings suit on the note for $1900, and the defense is that said note was given without consideration. Hajek also in a counter-claim brings action on the $115 note and the defense is, in effect, lack of consideration. The trial court in its charge to the jury left in doubt the question as to which of the parties should have the burden of proving lack of consideration as a defense. Held:
1. In a suit on a promisory note where the defense is lack of consideration the burden of proof is on the plaintiff. Consequently in this case on the counter-claim the burden of proof was on the defendant.